Citation Nr: 1716733	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1972, to November 1972.

The Veteran died in May 2007, and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims file is currently held by the RO in Atlanta, Georgia.

At the appellant's request, the Board scheduled an October 2014 hearing at the local RO (also known as a "Travel Board" hearing).  The appellant failed to attend her scheduled Board hearing or request a postponement.  Therefore, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

In a previous December 2014 decision and remand, the Board denied the appellant's claims for entitlement to nonservice-connected death benefits and accrued benefits; the remaining issue, entitlement to service connection for the cause of the Veteran's death, was remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran died in May 2007 from cardiac laceration and multiple bilateral rib fractures.  

2.  At the time of his death in May 2007, the Veteran was not service connected for any disabilities.

3. The Veteran's pes cavus club foot was a congenital defect. 

4. The Veteran did not experience a superimposed disease or injury during active service that resulted in an additional disability or aggravation of his congenital pes cavus club foot.


CONCLUSIONS OF LAW

1.  The Veteran's pes cavus club foot was a congenital defect and was not aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(c), 4.9 (2016). 

2.  Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1310; 38 C.F.R. §§ 3.303, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in May 2007.  The death certificate lists the cause of death as "cardiac laceration and multiple bilateral rib fractures" due to a motor vehicle collision in which the vehicle "left the road and hit some trees."  The appellant contends that Dependency and Indemnity Compensation (DIC) is warranted.  Accordingly, the Board must determine whether a service-connected disability (or a disability that should have been service connected) was the principal cause or a contributory cause of the Veteran's death.

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to the facts of the case, the Board finds that the preponderance of the evidence weighs against entitlement to service connection for the cause of the Veteran's death.  First, the appellant does not contend that the immediate causes of the Veteran's death - cardiac laceration and multiple bilateral rib fractures - were  service-connected disabilities, nor does the record indicate such a connection.  Service treatment records are negative for cardiac lacerations or rib fractures.  Furthermore, the record lacks any medical evidence of cardiac laceration or rib fractures prior to the event referenced in the certificate of death, and no medical evidence links those disabilities to the Veteran's service.  Accordingly, the Board finds service-connected cause of death is not warranted based on the Veteran's immediate causes of death: cardiac laceration and multiple bilateral rib fractures.

Although the Veteran was not service connected for any disability at the time of his death, the appellant contends that service connection was warranted for pes cavus club foot.  After considering the evidence of record, the Board finds that the Veteran's club foot condition was neither a "disease or disability" for which service connection may be granted nor was it aggravated by service.      

An October 1972 orthopedic consultation at enlistment noted that the Veteran had been born with bilateral club feet.  Furthermore, a June 2016 VA advisory medical opinion  identified the Veteran's pes cavus club foot condition as a congenital defect, referencing the condition's classification as a congenital deformation in the International Classification of Disease.  Congenital or developmental defects automatically rebut the presumption of soundness and are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such defects because they are not "diseases or injuries within the meaning of applicable legislation."  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Terry v. Principi, 340 F.3d 1378, 1383-84  (Fed. Cir. 2003).  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  Thus, service connection could still be warranted for pes cavus club foot - and thereby serve as the basis for service-connected cause of death -  if the evidence establishes that the Veteran incurred additional disability during active duty service due to a superimposed disease or injury, such as the reported beating with a rifle butt.

The appellate reported in a January 2008 Affidavit that the Veteran's drill instructor "beat [the Veteran's] right foot with the butt of his rifle," causing the Veteran's foot to swell.  The appellant further wrote that the infirmary put a cast on the Veteran's foot, and the Veteran was unable to walk without crutches and limped after service.   

The service treatment records are negative for any in-service injury to the Veteran's feet.  A November 21, 1972 Medical Board report outlined the pre-service condition of the Veteran's feet and provided a current physical examination; it did not note treatment at the infirmary, the presence of a cast, or the use of crutches.  There are also no treatment records following service.  
A March 2015 VA report found no evidence of additional disability due to disease or injury in service, citing the lack of evidence of the beating or in-service treatment.  

This case was addressed in further detail in a June 2016 Veterans Health Administration (VHA) opinion.  First, the examiner found that the Veteran's pes cavus club foot was a congenital defect.  The examiner found no additional disability in service, as there was no record incident, treatment, or post-service medical care of the alleged beating of the Veteran's right foot.  The examiner found that the club foot was not aggravated beyond the natural progression during service, and no records indicated that it was aggravated by service.  Finally, the examiner found that it was not likely that the pes cavus club foot disorder caused or contributed substantially or materially, combined, or aided or lent assistance to the production of his death as a result of his motor vehicle accident in May 2007.  

The June 2016 VA opinion also found no additional disability due to disease or injury superimposed on the Veteran's pes cavus club foot, similarly citing the lack of documentation of the rifle incident, lack of in-service treatment records, and lack of post-service treatment records.    

After considering the evidence, the Board has determined that the weight of the evidence is against a finding that the pes cavus club foot was aggravated during service by superimposed disease or injury.  The Board has considered the appellant's lay statements but finds they are outweighed by the lack of in-service treatment; the lack of reference to injury or treatment in the Medical Board report; the lack of treatment records following service; and the March 2015 and June 2016 medical opinions.  The Board would further note that the appellant has not been shown to have medical training, credentials, or other expertise that would enable her to provide a competent opinion regarding medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, service connection was not appropriate for the Veteran's pes cavus club foot, and the condition accordingly cannot serve as the basis for service-connected cause of death.

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

For cause of death claims, 38 U.S.C.A. § 5103(a) requires that compliant notice contain (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) and Hupp was furnished to the appellant in a February 2011 letter.  The notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-20.  While the notice in this case was provided after the initial June 2008 adjudication of the claim, this timing deficiency was remedied by the issuance of notice followed by readjudication of the claim in a March 2011 rating decision.  See Mayfield v. Nicholson, 444 F. 3d 1328  (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the March 2015 and June 2016 VA medical opinions as well as the Veteran's service treatment records in response to the appellant's claims.  VA also attempted to obtain Social Security Administration (SSA) records,  but the SSA records had been destroyed.  The appellant did not report any VA medical records and specifically stated that any private medical treatment records had been destroyed and the medical providers were unavailable. 

Finally, the Board finds that the AOJ complied with the Board's December 2014 remand orders.  In response to the remand, the AOJ sent the appellant a letter requesting any outstanding pre- and post-service treatment records (both VA and private) as well as the Veteran's autopsy report.  The AOJ also requested a VA medical opinion, which was completed in March 2015 and further bolstered by the June 2016 VA opinion.  Thus, the Board finds that the AOJ has complied with the Board's remand orders. 

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


